United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-3012
                                 ___________

Jessie Hill,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Robert Rectenwald, Dr., Maximum         *
Security Unit, ADC; James Gibson,       * [UNPUBLLISHED]
Internal Affair Administrator, Arkansas *
Department of Correction; Jeffrey       *
Ewell, CO-II, Maximum Security Unit, *
ADC; Michael Hughes, CO-II,             *
Maximum Security Unit, ADC;             *
Wendy Kelley, Deputy Director,          *
Arkansas Department of Correction;      *
David N. White, Warden, Maximum         *
Security Unit, ADC; Randall E. Manus, *
Assistant Warden, Maximum Security *
Unit, ADC; Ray Hobbs, Acting            *
Director, Arkansas Department of        *
Correction; John Doe, Rehab Program *
Manager, Arkansas Department of         *
Correction; Larry Norris, Retired       *
Director, Arkansas Department of        *
Correction,                             *
                                        *
             Appellees.                 *
                                  ___________

                           Submitted: June 25, 2012
                               Filed: July 5, 2012
                                   ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Inmate Jessie Hill appeals following the district court’s1 entry of judgment
against him in his 42 U.S.C. § 1983 action. Having conducted de novo review of the
record, and having considered the parties’ submissions on appeal, we find no basis
to conclude that the district court committed error (1) in dismissing some defendants
prior to service pursuant to 28 U.S.C. § 1915A, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999); (2) in dismissing other defendants and claims upon these parties’
motions under Federal Rule of Civil Procedure 12(b)(6), see McAdams v. McCord,
584 F.3d 1111, 1113 (8th Cir. 2009); and (3) in granting summary judgment against
Hill on his claims against the remaining defendants, see Schoelch v. Mitchell, 625
F.3d 1041, 1045-46 (8th Cir. 2010) (8th Cir. 2010). The district court is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         - 2-